GENESEE & WYOMING INC. FOURTH AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN

Effective May 23, 2018

ARTICLE 1
PURPOSE AND TERM OF PLAN

Section 1.1 Purpose. The purpose of the Plan is to provide motivation to
selected Employees, Directors and Consultants to put forth their efforts toward
the continued growth, profitability, and success of the Company by providing
incentives to such Employees, Directors and Consultants through the ownership
and performance of Common Stock.

Section 1.2 Term. The Plan was initially approved by the Board on April 2, 2004,
and became effective on May 12, 2004, the date of the approval by G&W’s
stockholders at the 2004 Annual Meeting of the Stockholders. The Plan was
amended by the Board on March 30, 2007, and became effective on May 30, 2007,
the date of approval by the Company’s stockholders at the 2007 Annual Meeting of
the Stockholders. The Plan was further amended by the Board on March 22, 2011
and became effective on May 26, 2011, the date of approval by the Company’s
stockholders at the 2011 Annual Meeting of Stockholders. The Plan was further
amended by the Board on March 30, 2015 and became effective on May 12, 2015, the
date of approval by the Company’s stockholders at the 2015 Annual Meeting of
Stockholders. The Plan was further amended by the Board on April 2, 2018 to
increase the maximum number of shares of Common Stock available for grant of
Awards under the Plan by 1,000,000 from 7,437,500 shares to 8,437,500. This
amendment will become effective upon the date of the approval by G&W’s
stockholders at the 2018 Annual Meeting of the Stockholders. If stockholder
approval of the amendment is not obtained at the 2018 Annual Meeting of the
Stockholders, the Plan as last approved in May 2015 will remain in full force
and effect.

Section 1.3 Successor Plan. This Plan shall serve as the successor to the
Genesee & Wyoming Inc. 1996 Stock Option Plan, the Genesee & Wyoming Inc. Stock
Option Plan for Outside Directors and the Genesee & Wyoming Deferred Stock Plan
for Non-Employee Directors (the “Predecessor Plans”), and no further awards
shall be made under the Predecessor Plans from and after the effective date of
this Plan. All outstanding awards under the Predecessor Plans immediately prior
to the effective date of this Plan are hereby incorporated into this Plan and
shall accordingly be treated as outstanding awards under this Plan; provided,
however, each such award shall continue to be governed solely by the terms and
conditions of the instrument evidencing such award and interpreted under the
terms of the respective Predecessor Plan, and, except as otherwise expressly
provided herein, no provision of this Plan shall affect or otherwise modify the
rights or obligations of holders of such incorporated awards with respect to
their acquisition of shares of Common Stock, or otherwise modify the rights or
the obligations of the holders of such awards. Any shares of Common Stock
reserved for issuance under the Predecessor Plans in excess of the number of
shares as to which awards have been awarded thereunder, plus any such shares as
to which awards granted under the Predecessor Plans may lapse, expire, terminate
or be cancelled, shall be deemed available for issuance or reissuance under
Section 6.1 of the Plan.

ARTICLE 2 DEFINITIONS

In any necessary construction of a provision of this Plan, the masculine gender
may include the feminine, and the singular may include the plural, and vice
versa.

Section 2.1 “Award” means any form of stock option, stock appreciation right,
Stock Award, Restricted Stock Unit, performance unit, or other incentive award
granted under the Plan, whether singly, in combination, or in tandem, to a
Participant by the Committee pursuant to such terms, conditions, restrictions
and/or limitations, if any, as the Committee may establish by the Award Notice
or otherwise.

Section 2.2 “Award Notice” means the document establishing the terms,
conditions, restrictions, and/or limitations of an Award in addition to those
established by this Plan and by the Committee’s exercise of its administrative
powers. The Committee will establish the form of the document in the exercise of
its sole and absolute discretion.

Section 2.3 “Board” means the Board of Directors of G&W. Section 2.4 “CEO” means
the Chief Executive Officer of G&W.

Section 2.5 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including the regulations thereunder and any successor provisions and
the regulations thereto.

Section 2.6 “Committee” means the Compensation Committee of the Board, or such
other Board committee as may be designated by the Board to administer the Plan;
provided that the Committee shall consist of two or more Directors, all of whom
are both a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act.

Section 2.7 “Common Stock” means the Class A Common Stock, par value $.01 per
share, of G&W. Section 2.8 “Company” means G&W and its Subsidiaries.

Section 2.9 “Consultants” means the consultants, advisors and independent
contractors retained by the Company.

Section 2.10 “Covered Employee” means an Employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.

Section 2.11 “Director” means a non-Employee member of the Board.

Section 2.12 “Effective Date” means the date an Award is determined to be
effective by the Committee upon its grant of such Award, which date shall be set
forth in the applicable Award Notice.

Section 2.13 “Employee” means any person employed by the Company on a full or
part-time basis. Section 2.14 “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time,

including the rules thereunder and any successor provisions and the rules
thereto.

Section 2.15 “Fair Market Value” means the closing price of the Common Stock on
the principal national securities exchange on which the Common Stock is then
listed or admitted to trading, and the closing price shall be the last reported
sale price regular way on such date (or, if no sale takes place on such date,
the last reported sale price regular way on the next preceding date on which
such sale took place), as reported by such exchange. If the

Common Stock is not then so listed or admitted to trading on a national
securities exchange, then Fair Market Value shall be the closing price (the last
reported sale price regular way) of the Common Stock in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”), if the closing price of the Common Stock is then
reported by NASDAQ. If the Common Stock closing price is not then reported by
NASDAQ, then Fair Market Value shall be the mean between the representative
closing bid and closing asked prices of the Common Stock in the over-the-counter
market as reported by NASDAQ. If the Common Stock bid and asked prices are not
then reported by NASDAQ, then Fair Market Value shall be the quote furnished by
any member of the National Association of Securities Dealers, Inc. selected from
time to time by G&W for that purpose. If no member of the National Association
of Securities Dealers, Inc. then furnishes quotes with respect to the Common
Stock, then Fair Market Value shall be the value determined by the Committee in
good faith.

Section 2.16 “G&W” means Genesee & Wyoming Inc.

Section 2.17 “Participant” means either an Employee, Director or Consultant to
whom an Award has been granted under the Plan.

Section 2.18 “Plan” means this Fourth Amended and Restated 2004 Omnibus
Incentive Plan, as amended from time to time.

Section 2.19 “Restricted Stock Unit Award” means an Award granted pursuant to
Article 11 in the form of a right to receive shares of Common Stock on a future
date.

Section 2.20 “Stock Award” means an award granted pursuant to Article 10 in the
form of             shares of Common Stock, restricted shares of Common Stock,
and/or units of Common Stock.

Section 2.21 “Subsidiary” means a corporation or other business entity in which
G&W directly or indirectly has an ownership interest of 20 percent or more,
except that with respect to incentive stock options, “Subsidiary” shall mean
“subsidiary corporation” as defined in Section 424(f) of the Code.

ARTICLE 3 ELIGIBILITY

Section 3.1 In General. Subject to Section 3.2 and Article 4, all Employees,
Directors and Consultants are eligible to participate in the Plan. The Committee
may select, from time to time, Participants from those Employees, Directors and
Consultants.

Section 3.2 Incentive Stock Options. Only Employees shall be eligible to receive
“incentive stock options” (within the meaning of Section 422 of the Code).

ARTICLE 4

PLAN ADMINISTRATION

Section 4.1 Responsibility. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms.

Section 4.2 Authority of the Committee. The Committee shall have all the
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan. Without limiting the generality of
the preceding sentence, the Committee shall have the exclusive right to:

(a) determine eligibility for participation in the Plan;

(b) select the Participants and determine the type of Awards to be made to
Participants, the number of shares subject to Awards and the terms, conditions,
restrictions and limitations of the Awards, including, but not by way of
limitation, restrictions on the transferability of Awards and conditions with
respect to continued employment, performance criteria, confidentiality and
non-competition;



  (c)   interpret the Plan;

(d) construe any ambiguous provision, correct any default, supply any omission,
and reconcile any inconsistency of the Plan;

(e) issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;

(f) make regulations for carrying out the Plan and make changes in such
regulations as it from time to time deems proper;



  (g)   to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

(h) promulgate rules and regulations regarding treatment of Awards of a
Participant under the Plan in the event of such Participant’s death, disability,
retirement, termination from the Company or breach of agreement by the
Participant, or in the event of a change of control of G&W;

(i) accelerate the vesting, exercise, or payment of an Award or the performance
period of an Award when such action or actions would be in the best interest of
the Company;

(j) establish such other types of Awards, besides those specifically enumerated
in Article 5 hereof, which the Committee determines are consistent with the
Plan’s purpose;

(k) subject to Section 4.3, grant Awards in replacement of Awards previously
granted under this Plan or any other executive compensation plan of the Company;

(l) establish and administer the performance goals with respect to Awards and
certify whether, and to what extent, they have been attained;



  (m)   determine the terms and provisions of any agreements entered into
hereunder;

(n) take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan; and

(o) make all other determinations it deems necessary or advisable for the
administration of the Plan, including factual determinations.

The decisions of the Committee and its actions with respect to the Plan shall be
final, binding and conclusive upon all persons having or claiming to have any
right or interest in or under the Plan.

Section 4.3 Option Repricing. Except for adjustments pursuant to Section 6.2,
the Committee shall not reprice any stock options and/or stock appreciation
rights unless such action is approved by the G&W’s stockholders. For purposes of
the Plan, the term “reprice” shall mean the reduction, directly or indirectly,
in the per-share exercise price of an outstanding stock option(s) and/or stock
appreciation right(s) issued under the Plan by amendment, cancellation or
substitution.

Section 4.4 Section 162(m) of the Code. With regards to Awards issued to Covered
Employees that are intended to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code (based on the “grandfathering” rules
applicable under Section 162(m) of the Code), the Plan shall, for all purposes,
be interpreted, administered and construed with respect to such Awards in a
manner intended to qualify for such exemption under Section 162(m) of the Code.

Section 4.5 Action by the Committee. Except as otherwise provided by
Section 4.6, the Committee may act only by a majority of its members. Any
determination of the Committee may be made, without a meeting, by a writing or
writings signed by all of the members of the Committee.

Section 4.6 Allocation and Delegation of Authority. The Committee may allocate
all or any portion of its responsibilities and powers under the Plan to any one
or more of its members, the CEO or other senior members of management as the
Committee deems appropriate and may delegate all or any part of its
responsibilities and powers to any such person or persons, provided that any
such allocation or delegation be in writing; provided, however, that only the
Committee, or other committee consisting of two or more Directors, all of whom
are both a “Non- Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act may select and grant Awards to Participants who are subject to
Section 16 of the Exchange Act. The Committee may revoke any such allocation or
delegation at any time for any reason with or without prior notice.

ARTICLE 5
FORM OF AWARDS

Section 5.1 In General. Awards may, at the Committee’s sole discretion, be paid
in the form of stock options pursuant to Article 8, stock appreciation rights
pursuant to Article 9, Stock Awards pursuant to Article 10, Restricted Stock
Unit Awards pursuant to Article 11, performance units pursuant to Article 12,
any form established by the Committee pursuant to Section 4.2(j), or a
combination thereof. Each Award shall be subject to the terms, conditions,
restrictions and limitations of the Plan and the Award Notice for such Award.
Awards under a particular Article of the Plan need not be uniform and Awards
under two or more Articles may be combined into a single Award Notice. Any
combination of Awards may be granted at one time and on more than one occasion
to the same Participant.

Section 5.2 Foreign Jurisdictions.

(a) Special Terms. In order to facilitate the making of any Award to
Participants who are employed or retained by the Company outside the United
States as Employees, Directors or Consultants (or who are foreign nationals
temporarily within the United States), the Committee may provide for such
modifications and additional terms and conditions (“Special Terms”) in Awards as
the Committee may consider necessary or appropriate to accommodate differences
in local law, policy or custom or to facilitate administration of the Plan. The
Special Terms may provide that the grant of an Award is subject to
(1) applicable governmental or regulatory approval or other compliance with
local legal requirements and/or (2) the execution by the Participant of a
written instrument in the form specified by the Committee, and that in the event
such conditions are not satisfied, the grant shall be void. The Special Terms
may also provide that an Award shall become exercisable or redeemable, as the
case may be, if an Employee’s employment or Director or Consultant’s
relationship with the Company ends as a result of workforce reduction,
realignment or similar measure and the Committee may designate a person or
persons to make such determination for a location. The Committee may adopt or
approve sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for purposes of implementing any Special Terms, without thereby affecting the
terms of the Plan as in effect for any other purpose; provided, however, no such
sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan shall: (a) increase the limitations contained
in Section 6.3; (b) increase the number of available shares under Section 6.1;
or (c) cause the Plan to cease to satisfy any conditions of Rule 16b-3 under the
Exchange Act.

(b) Currency Effects. Unless otherwise specifically determined by the Committee,
all Awards and payments pursuant to such Awards shall be determined in U.S.
currency. The Committee shall determine, in its discretion, whether and to the
extent any payments made pursuant to an Award shall be made in local currency,
as opposed to

U.S. dollars. In the event payments are made in local currency, the Committee
may determine, in its discretion and without liability to any Participant, the
method and rate of converting the payment into local currency.

ARTICLE 6
SHARES SUBJECT TO PLAN

Section 6.1 Available Shares. The maximum number of shares of Common Stock which
shall be available for grant of Awards under the Plan (including incentive stock
options) during its term shall not exceed 8,437,500 (plus any shares of Common
Stock which are or become available under Section 1.3, which shares shall also
be available for grant of Awards under the Plan). Such amount shall be subject
to adjustment as provided in Section 6.2. Any shares of Common Stock related to
Awards which terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of such shares or the payment of cash or other
consideration in respect thereof, or are exchanged with the Committee’s
permission for Awards not involving Common Stock, shall be available again
for            grant under the Plan. The shares of Common Stock available for
issuance under the Plan may be authorized and unissued shares or treasury
shares, including             shares purchased in open market or private
transactions. For the purpose of computing the total number of shares of Common
Stock granted under the Plan, where one or more types of Awards, both of which
are payable in shares of Common Stock, are granted in tandem with each other,
such that the exercise of one type of Award with respect to a number of shares
cancels an equal number of             shares of the other, the number of shares
granted under both Awards shall be deemed to be equivalent to the number of
shares under one of the Awards.

Section 6.2 Adjustment Upon Certain Events. In the event that there is, with
respect to G&W, a stock dividend or split, reorganization, recapitalization,
merger, consolidation, spin-off, combination, combination or transaction or
exchange of Common Stock or other corporate exchange, or any distribution to
stockholders of Common Stock or other property or securities or any
extraordinary cash dividends (other than regular cash dividends) or any
transaction similar to the foregoing or other transaction that results in a
change to G&W’s capital structure, then the Committee shall make substitutions
and/or adjustments to the maximum number of shares available for issuance under
the Plan, the maximum Award payable under Section 6.3, the number of shares to
be issued pursuant outstanding Awards, the option prices, exercise prices or
purchase prices of outstanding Awards and/or any other affected terms of an
Award or the Plan as the Committee, in its sole discretion and without liability
to any person, deems equitable or appropriate. Unless the Committee determines
otherwise, in no event shall the Award of any Participant that is intended to
qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code be adjusted pursuant to this Section 6.2 to the extent such adjustment
would cause such Award to fail to qualify as “performance-based compensation”
under Section 162(m) of the Code.

Section 6.3 Maximum Award Payable. Subject to Section 6.2, and notwithstanding
any provision contained in the Plan to the contrary, (i) the maximum Award
payable (or granted, if applicable) to any one Participant except for a Director
under the Plan for a calendar year is [1,012,500] shares of Common Stock or, in
the event the Award is paid in cash, [$5,000,000]; and (ii) the maximum number
of shares of Common Stock subject to Awards granted during a single calendar
year to any Director, taken together with any cash fees paid to such Director,
or a current or deferred basis (inclusive of any premium associated with the
deferral of fees, if applicable) shall not exceed

$500,000 in total value (calculating the value of any such Award based on the
grant date fair value of such Awards computed in accordance with ASC Topic 718).

ARTICLE 7 RESERVED

ARTICLE 8 STOCK OPTIONS

Section 8.1 In General. Awards may be granted in the form of stock options.
These stock options may be incentive stock options within the meaning of
Section 422 of the Code or non-qualified stock options (i.e., stock options
which are not incentive stock options), or a combination of both.

Section 8.2 Terms and Conditions of Stock Options. An option shall be
exercisable in accordance with such terms and conditions and at such times and
during such periods as may be determined by the Committee. The price at which
Common Stock may be purchased upon exercise of a stock option shall be not less
than 100 percent of the

Fair Market Value of the Common Stock, as determined by the Committee, on the
Effective Date of the option’s grant. In addition, the term of a stock option
may not exceed ten years.

Section 8.3 Restrictions Relating to Incentive Stock Options. Stock options
issued in the form of incentive stock options shall, in addition to being
subject to the terms and conditions of Section 8.2, comply with Section 422 of
the Code. Accordingly, the aggregate Fair Market Value (determined at the time
the option was granted) of the Common Stock with respect to which incentive
stock options are exercisable for the first time by a Participant during any
calendar year (under this Plan or any other plan of the Company) shall not
exceed $100,000 (or such other limit as may be required by Section 422 of the
Code).

Section 8.4 Exercise. Upon exercise, the option price of a stock option may be
paid in cash, or, to the extent permitted by the Committee, through net
settlement in shares or through tendering, by either actual delivery of shares
or by attestation, shares of Common Stock, a combination of the foregoing, or
such other consideration as the Committee may deem appropriate. The Committee
shall establish appropriate methods for accepting Common Stock, whether
restricted or unrestricted, and may impose such conditions as it deems
appropriate on the use of such Common Stock to exercise a stock option. Stock
options awarded under the Plan may also be exercised by way of a broker-assisted
stock option exercise program, if any, provided such program is available at the
time of the option’s exercise. Notwithstanding the foregoing or the provision of
any Award Notice, a Participant may not pay the exercise price of a stock option
using shares of Common Stock if, in the opinion of counsel to the Company, there
is a substantial likelihood that the use of such form of payment would result in
accounting treatment to the Company under generally accepted accounting
principles that the Committee reasonably determines is adverse to the Company.

ARTICLE 9

STOCK APPRECIATION RIGHTS

Section 9.1 In General. Awards may be granted in the form of stock appreciation
rights (“SARs”). SARs entitle the Participant to receive a payment equal to the
appreciation in a stated number of shares of Common Stock from the exercise
price to the Fair Market Value of the Common Stock on the date of exercise. The
“exercise price” for a particular SAR shall be defined in the Award Notice for
that SAR. An SAR may be granted in tandem with all or a portion of a related
stock option under the Plan (“Tandem SARs”), or may be granted separately
(“Freestanding SARs”). A Tandem SAR may be granted either at the time of the
grant of the related stock option or at any time thereafter during the term of
the stock option.

Section 9.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be
exercisable to the extent, and only to the extent, that the related stock option
is exercisable, and the “exercise price” of such a SAR (the base from which the
value of the SAR is measured at its exercise) shall be the option price under
the related stock option.

However, at no time shall a Tandem SAR be issued if the option price of its
related stock option is less than the Fair Market Value of the Common Stock, as
determined by the Committee, on the Effective Date of the Tandem SAR’s grant. If
a related stock option is exercised as to some or all of the shares covered by
the Award, the related Tandem SAR, if any, shall be canceled automatically to
the extent of the number of shares covered by the stock option exercise. Upon
exercise of a Tandem SAR as to some or all of the shares covered by the Award,
the related stock option shall be canceled automatically to the extent of the
number of shares covered by such exercise. Moreover, all Tandem SARs shall
expire not later than ten years from the Effective Date of the SAR’s grant.

Section 9.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall
be exercisable or automatically mature in accordance with such terms and
conditions and at such times and during such periods as may be determined by the
Committee. The exercise price of a Freestanding SAR shall be not less than
100 percent of the Fair Market Value of the Common Stock on the Effective Date
of the Freestanding SAR’s grant. Moreover, all Freestanding SARs shall expire
not later than ten years from the Effective Date of the Freestanding SAR’s
grant.

Section 9.4 Deemed Exercise. The Committee may provide that a SAR shall be
deemed to be exercised at the close of business on the scheduled expiration date
of such SAR if at such time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of such SAR.

Section 9.5 Payment. Unless otherwise provided in an Award Notice, an SAR may be
paid in cash, Common Stock or any combination thereof, as determined by the
Committee, in its sole and absolute discretion, at the time that the SAR is
exercised.

ARTICLE 10 STOCK AWARDS

Section 10.1 Grants. Awards may be granted in the form of Stock Awards. Stock
Awards shall be awarded in such numbers and at such times during the term of the
Plan as the Committee shall determine.

Section 10.2 Performance Criteria. For Stock Awards conditioned, restricted
and/or limited based on performance criteria, the length of the performance
period, the performance objectives to be achieved during the performance period,
and the measure of whether and to what degree such objectives have been attained
shall be conclusively determined by the Committee in the exercise of its
absolute discretion. Performance objectives may be revised by the Committee, at
such times as it deems appropriate during the performance period, in order to
take into consideration any unforeseen events or changes in circumstances.

Section 10.3 Rights as Stockholders. During the period in which any restricted
shares of Common Stock are subject to any restrictions, the Committee may, in
its sole discretion, deny a Participant to whom such restricted shares have been
awarded all or any of the rights of a stockholder with respect to such shares,
including, but not by way of limitation, limiting the right to vote such shares
or the right to receive dividends on such shares.

Section 10.4 Evidence of Award. Any Stock Award granted under the Plan may be
evidenced in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates, with such restrictive legends and/or stop transfer instructions as
the Committee deems appropriate.

ARTICLE 11 RESTRICTED STOCK UNIT AWARDS

Section 11.1 Grants. Awards may be granted in the form of Restricted Stock Unit
Awards. Restricted Stock Unit Awards shall be awarded in such numbers and at
such times during the term of the Plan as the Committee shall determine.

Section 11.2 Rights as Stockholders. Until the shares of Common Stock to be
received upon the vesting of such Restricted Stock Unit Award are actually
received by a Participant, the Participant shall have no rights as a stockholder
with respect to such shares.

Section 11.3 Evidence of Award. A Restricted Stock Unit Award granted under the
Plan may be recorded on the books and records of G&W in such manner as the
Committee deems appropriate.

ARTICLE 12 PERFORMANCE UNITS

Section 12.1 Grants. Awards may be granted in the form of performance units.
Performance units, as that term is used in this Plan, shall refer to units
valued by reference to designated criteria established by the Committee, other
than Common Stock.

Section 12.2 Performance Criteria. Performance units shall be contingent on the
attainment during a performance period of certain performance objectives. The
length of the performance period, the performance objectives to be achieved
during the performance period, and the measure of whether and to what degree
such objectives have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Performance objectives may
be revised by the Committee, at such times as it deems appropriate during the
performance period, in order to take into consideration any unforeseen events or
changes in circumstances.

ARTICLE 13 PAYMENT OF AWARDS

Section 13.1 Payment. Absent a Plan or Award Notice provision to the contrary,
payment of Awards may, at the discretion of the Committee, be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property as the Committee shall determine. In addition, payment of Awards may
include such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Common Stock, restrictions on transfer and forfeiture provisions; provided,
however, such terms, conditions, restrictions and/or limitations are not
inconsistent with the Plan.

Section 13.2 Withholding Taxes. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Participant to pay to it such tax
prior to and as a condition of the making of such payment. In accordance with
any applicable administrative guidelines it establishes, the Committee may allow
a Participant to pay the amount of taxes required by law to be withheld from an
Award by withholding from any payment of Common Stock due as a result of such
Award, or by permitting the Participant to deliver to G&W, shares of Common
Stock having a Fair Market Value equal to the minimum amount of such required
withholding taxes (or, to the extent permitted by the Committee, such greater
amount reflecting the Participant’s actual taxes on such Award). Notwithstanding
the foregoing or the provision of any Award Notice, a Participant may not pay
the amount of taxes required by law to be withheld using shares of Common Stock
if, in the opinion of counsel to the Company, there is a substantial likelihood
that the use of such form of payment would result in adverse accounting
treatment to the Company under generally accepted accounting principles.

ARTICLE 14

DIVIDEND AND DIVIDEND EQUIVALENTS

If an Award is granted in the form of a Stock Award or stock option, or in the
form of any other stock-based grant, the Committee may choose, at the time of
the grant of the Award or any time thereafter up to the time of the Award’s
payment, to include as part of such Award an entitlement to receive dividends or
dividend equivalents, subject to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish; provided

that no dividend or dividend equivalents shall be paid on unvested
performance-vesting Awards before such awards vest. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such time(s) as the Committee shall determine. All
dividends or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional shares of
Common Stock or, in the case of dividends or dividend equivalents credited in
connection with Stock Awards, be credited as additional Stock Awards and paid to
the Participant if and when, and to the extent that, payment is made pursuant to
such Award.

ARTICLE 15 DEFERRAL OF AWARDS

Subject to Section 16.8, at the discretion of the Committee, payment of any
Award; salary or bonus compensation; or Company board compensation; dividend or
dividend equivalent, or any portion thereof, may be deferred by a Participant
until such time as the Committee may establish. All such deferrals shall be
accomplished by the delivery of a written, irrevocable election by the
Participant prior to the time established by the Committee for such purpose, on
a form provided by the Company. Further, all deferrals shall be made in
accordance with administrative guidelines established by the Committee to ensure
that such deferrals comply with all applicable requirements of the Code.
Deferred payments shall be paid in a lump sum or installments, as determined by
the Committee. Deferred Awards may also be credited with interest, at such rates
to be determined by the Committee, or invested by the Company, and, with respect
to those deferred Awards denominated in the form of Common Stock, credited with
dividends or dividend equivalents.

ARTICLE 16 MISCELLANEOUS

Section 16.1 Nonassignability. Except as otherwise provided in an Award Notice,
no Awards or any other payment under the Plan shall be subject in any manner to
alienation, anticipation, sale, transfer (except by will or the laws of descent
and distribution), assignment or pledge, nor shall any Award be payable to or
exercisable by anyone other than the Participant to whom it was granted.

Section 16.2 Regulatory Approvals and Listings. Notwithstanding anything
contained in this Plan to the contrary, G&W shall have no obligation to issue or
deliver certificates of Common Stock evidencing Stock Awards or any other Award
resulting in the payment of Common Stock prior to (i) the obtaining of any
approval from any governmental agency which G&W shall, in its sole discretion,
determine to be necessary or advisable, (ii) the admission of such shares to
listing on the stock exchange on which the Common Stock may be listed, and
(iii) the completion of any registration or other qualification of said shares
under any state or federal law or ruling of any governmental body which G&W
shall, in its sole discretion, determine to be necessary or advisable.

Section 16.3 No Right to Continued Employment or Grants. Participation in the
Plan shall not give any Participant the right to remain in the employ or other
service of the Company. The Company reserves the right to terminate the
employment or other service of a Participant at any time. Further, the adoption
of this Plan shall not be deemed to give any Employee, Director or any other
individual any right to be selected as a Participant or to be granted an Award.
In addition, no Employee, Director or any other individual having been selected
for an Award, shall have at any time the right to receive any additional Awards.

Section 16.4 Amendment/Termination. The Committee may suspend or terminate the
Plan at any time for any reason with or without prior notice. In addition, the
Committee may, from time to time for any reason and with or without prior
notice, amend the Plan in any manner, but may not without stockholder approval
adopt any

amendment which would require the vote of the stockholders of G&W if such
approval is necessary or deemed advisable with respect to tax, securities, or
other applicable laws or regulations, including, but not limited to, the listing
requirements of the stock exchanges on which the securities of G&W are listed.
Notwithstanding the foregoing, without the consent of a Participant (except as
otherwise provided in Section 6.2), no amendment may materially and adversely
affect any of the rights of such Participant under any Award theretofore granted
to such Participant under the Plan. No Awards shall be granted under the Plan
after April 2, 2028, but Awards theretofore granted may extend beyond that date.

This Plan and Awards issued hereunder shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A of the Code and related Department of Treasury
guidance prior to payment to such Participant of such amount, the Company may
(a) adopt such amendments to the Plan and Awards and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Awards hereunder and/or (b)
take such other actions as the Committee determines necessary or appropriate to
avoid the imposition of an additional tax under Section 409A of the Code.

Section 16.5 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

Section 16.6 No Right, Title, or Interest in Company Assets. No Participant
shall have any rights as a stockholder as a result of participation in the Plan
until the date of issuance of a stock certificate in his or her name, and, in
the case of restricted shares of Common Stock, such rights are granted to the
Participant under the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured creditor of the Company and the Participant shall not
have any rights in or against any specific assets of the Company. All of the
Awards granted under the Plan shall be unfunded.

Section 16.7 No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including, but not limited to, the Company and its directors,
officers, agents and employees, makes any representation, commitment, or
guarantee that any tax treatment, including, but not limited to, federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to the tax treatment of any Award, any amounts deferred under the Plan, or paid
to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

Section 16.8 Section 409A. Notwithstanding other provisions of the Plan or any
Award agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code. The Company shall use commercially reasonable efforts to implement the
provisions of this Section 16.8 in good faith; provided that neither the
Company,

the Committee nor any of the Company’s employees, directors or representatives
shall have any liability to Participants with respect to this Section 16.8.

Section 16.9 Successors and Assigns. The Plan shall be binding on all successors
and assigns of the Company and a Participant, including without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

* * * * *

